Exhibit 10.11

RETIREMENT BENEFIT EQUITY PLAN

OF

ARMSTRONG FLOORING, INC.

This Retirement Benefit Equity Plan established by the Retirement Committee of
Armstrong Flooring, Inc. (the “Company”) effective April 1, 2016 to pay
supplemental retirement benefits to certain employees of the Company who have
qualified or may qualify for benefits under the Retirement Income Plan for
Employees of Armstrong Flooring, Inc.

The Plan was established as a spin-off plan from the Retirement Benefit Equity
Plan of Armstrong World Industries, Inc. (the “Prior Plan”) as sponsored by
Armstrong World Industries, Inc. in connection with the spin-off of the Company
from Armstrong World Industries, Inc. Supplemental benefits and distribution
elections from the Prior Plan have been carried forward to be effective under
the Plan with respect to those employees who have transferred from Armstrong
World Industries, Inc. to the Company. No “separation for service” or
“termination of employment” shall be deemed to have occurred under the Prior
Plan or this Plan solely as a result of a transfer of employment directly from
Armstrong World Industries, Inc. to the Company.

The Retirement Benefit Equity Plan is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986 as amended and the guidance
issued thereunder.

All benefits payable under this Plan shall be paid out of the general assets of
the Company, or from a trust, if any, established by the Company for the purpose
of paying benefits under the Plan, the assets of which shall remain subject to
the claims of judgment creditors of the Company in accordance with the
provisions of any such trust.

 

Article 1. Definitions

1.01.

  “Actuarial Equivalent Present Value” shall refer to the present value of a
Member’s supplemental benefits. With respect to any Member who is eligible to
retire or has retired under the Retirement Income Plan, such present value shall
be determined using the actuarial assumptions and factors reasonably utilized
under the Retirement Income Plan as of the date of determination applied to a
single life annuity payable immediately. With respect to any Member who is not
eligible to retire or has not retired under the Retirement Income Plan, such
present value shall be determined using the actuarial assumptions and factors
reasonably utilized under the Retirement Income Plan as of the date of
determination applied to an age 65 single life annuity. The determination of
Actuarial Equivalent Present Value shall reflect future assumed increases in the
limitations under Section 415 of the Internal Revenue Code, with such future
assumed increases being based on the interest rate that is used by the Committee
to determine the amount of any employment taxes that may be owed under
Section 3121(v) of the Internal Revenue Code.

1.02.

  “Board of Directors” shall mean the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

1.03.

  “Change in Control” shall mean the first to occur of any of the following
events: (i) a Change in Ownership of the Company, (ii) a Change in Effective
Control of the Company or (iii) a Change in the Ownership of a Substantial
Portion of the Assets of the Company.   (a)   A “Change in Ownership” of the
Company occurs on the date that any one person, or more than one person acting
as a group acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.   (b)   A
“Change in Effective Control” of the Company occurs on the date that either:    
(i)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or     (ii)   a majority of members of the Company’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors prior to the date of the appointment or election.   (c)   A “Change in
the Ownership of a Substantial Portion of the Assets of the Company” occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
event under this Section 1.03(c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer.   The determination of whether a Change in Control event has
occurred will be made in accordance with the requirements of Code Section 409A
and the guidance issued thereunder. The foregoing definition of Change in
Control shall exclude the spin-off of the Company from Armstrong World
Industries, Inc.

1.04.

  “Committee” shall mean the Retirement Committee as provided for in Article 4.

 

2



--------------------------------------------------------------------------------

1.05.

  “Company” shall mean Armstrong Flooring, Inc. or any successor by merger,
purchase or otherwise, with respect to its employees. The term Company shall
also mean any other company participating in the Retirement Income Plan with
respect to its employees if such Company adopts this Plan.

1.06.

  “Compensation” shall mean a Member’s “compensation” as determined under the
Retirement Income Plan without regard to limitations under Section 401(a)(17) of
the Internal Revenue Code, plus amounts deferred by the Member under the
Armstrong Flooring, Inc. Nonqualified Deferred Compensation Plan, if any, and
amounts contributed by the Company (or its predecessor) to the Bonus Replacement
Retirement Plan of Armstrong World Industries, Inc. (the “Bonus Replacement
Retirement Plan”) on behalf of the Member in the year in which such contribution
is made.

1.07.

  “Effective Date” shall mean April 1, 2016.

1.08.

  “Member” shall mean any person included in the membership of the Plan as
provided in Article 2.

1.09.

  “Plan” shall mean the Retirement Benefit Equity Plan of Armstrong Flooring,
Inc. as described herein or as hereafter amended.

1.10.

  “Specified Employee” shall mean, as determined pursuant to Section 409A of the
Internal Revenue Code and regulations thereunder, a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of the Company
if any stock of the Company is publicly traded on an established securities
market or otherwise.

1.11.

  “Retirement Income Plan” shall mean the Retirement Income Plan for Employees
of Armstrong Flooring, Inc. as of April 1, 2016 as may be amended from time to
time. Article 2. Membership

2.01.

  Every person whose supplemental benefit was transferred to the Plan effective
April 1, 2016 shall remain a Member of the Plan on and after April 1, 2016.

2.02.

  Every other employee of the Company shall become a Member of the Plan on the
first day of the calendar year following the calendar year in which the
Committee determines that:   (a)   the employee’s benefit calculated under the
Retirement Income Plan exceeds the allowed benefit under Section 415 of the
Internal Revenue Code,   (b)   the employee’s compensation exceeds the maximum
allowed under Section 401(a)(17) of the Internal Revenue Code,

 

3



--------------------------------------------------------------------------------

  (c)   the employee has compensation deferred under the terms of the Armstrong
Nonqualified Deferred Compensation Plan, or   (d)   the employee is a key
executive designated by the Board of Directors, or its delegate, to receive
credit for employment prior to his Company employment for purposes of
calculating his Retirement Income Plan benefit, as provided under
Section 3.01(a)(iii) of this Plan.

2.03.

  Membership under the Plan shall terminate if a Member’s employment with the
Company terminates unless at that time the Member is entitled to retirement
income payments pursuant to the Retirement Income Plan or benefits described in
Section 3.04. Article 3. Amount and Payment of Supplemental Benefits

3.01.

  The supplemental benefits under this Plan shall be payable by the Company only
with respect to a Member who has retired or otherwise terminated his employment
with the Company after becoming vested under the Retirement Income Plan. Any
such supplemental benefits shall be payable from the general assets of the
Company or from a trust, if any, established by the Company for the purpose of
paying benefits under the Plan, the assets of which shall remain subject to the
claims of judgment creditors of the Company in accordance with the provisions of
any such trust.   The amount of any supplemental benefits payable to a Member
pursuant to this Plan, expressed as a single life annuity payable as of the
Member’s “normal retirement date” (as that term is defined in the Retirement
Income Plan) or in the event the Member defers his retirement beyond his normal
retirement date, his “deferred retirement date” (as that term is defined in the
Retirement Income Plan), shall be equal to (a) minus (b) minus (c) minus (d),
where:   (a)   is the benefit calculated under the provisions of the Retirement
Income Plan, but:     (i)   disregarding any reduction in the amount of benefits
under the Retirement Income Plan attributable to any provision therein
incorporating limitations imposed by Section 415 of the Internal Revenue Code or
Section 401(a)(17) of the Internal Revenue Code;     (ii)   disregarding any
reduction due to compensation deferred under the Armstrong Nonqualified Deferred
Compensation Plan;     (iii)   including, for purposes of calculating Total
Service under the Retirement Income Plan, years of employment for a Member
described in Section 2.02(d) which precede his Company employment to the extent
so designated by the Board of Directors, or its delegate, at the time such
individual is designated as eligible for membership in the Plan;

 

4



--------------------------------------------------------------------------------

    (iv)   including, for purposes of determining compensation, any amounts
contributed on the Member’s behalf to the Bonus Replacement Retirement Plan; and
    (v)   excluding any amount attributable to (1) an Extraordinary Event (as
defined in the Retirement Income Plan) and (2) all retirement enhancements
related to past and future service that may become payable due to a job loss
following a Change in Control (as defined in the Retirement Income Plan) under
the Retirement Income Plan.   (b)   is the actual amount of benefits payable to
or on account of the Member as calculated under the Retirement Income Plan,
excluding any amounts attributable to (1) an Extraordinary Event (as defined in
the Retirement Income Plan) and (2) all retirement enhancements related to past
and future service that may become payable due to a job loss following a Change
in Control (as defined in the Retirement Income Plan) under the Retirement
Income Plan;   (c)   is the value of the benefit (excluding the portion of such
benefit attributable to employee contributions) which is payable, which has been
paid or which will become payable to a Member described in Section 2.02(d) from
a qualified defined benefit plan to the extent such plan takes into account the
period of employment described in Section 3.01(a)(iii). In the event the Member
has received, is receiving, or is scheduled to receive benefits from another
such plan in any form other than a single life annuity or at a time other than
when benefits commence under this Plan, the benefit to be taken into account
under this subsection (c) shall be determined by the Company based on actuarial
assumptions and factors reasonably utilized under the Retirement Income Plan as
of the date of determination; and   (d)   is the actuarial equivalent value of
any supplemental benefits previously paid to the Member under this Plan,
provided that the actuarial equivalent value of any supplemental benefits paid
as a single sum shall be determined using the actuarial assumptions and factors
reasonably utilized under the Retirement Income Plan as of the date of
determination.   Notwithstanding the preceding provisions of this Section 3.01,
in the event a retired or terminated Member’s benefit calculated under the
Retirement Income Plan is increased for any reason after the Member’s
supplemental benefit payments have commenced in an annuity form, the amount of
any supplemental benefits payable to or on account of such Member under this
Plan shall be reduced correspondingly on a prospective basis, and in the event
such increase is made retroactively resulting in the overpayments of any or all
of the Member’s

 

5



--------------------------------------------------------------------------------

  supplemental benefits, future benefit payments under this Plan shall be
reduced to reflect such prior overpayments in any manner determined by the
Committee, in its discretion, and applied on a consistent basis to all similarly
situated Members, until an amount equal to the total overpayments in the
Member’s supplemental benefit payments are recovered.

3.02.

  Subject to the following rules, an employee of the Company who becomes a
Member under this Plan in accordance with Section 2.02 shall elect in writing
the form and timing of payment of the supplemental benefits payable on behalf of
such Member under this Plan within the thirty (30) day period following the
Committee’s determination that such employee has become a Member.   (a)   The
Member may elect to have his supplemental benefits paid in the form of any
annuity that is offered under the Retirement Income Plan (other than a level
income life annuity or a level income joint and survivor annuity). A Member may
initially elect to have his benefit paid in the form of a “life annuity” and
then, immediately prior to commencement of payment, elect the specific form of
actuarially equivalent life annuity among those offered under the Retirement
Income Plan.   (b)   In no event shall the Member elect to have his supplemental
benefits commence or be paid earlier than the later of: (i) the Member’s
attainment of age 55, or (ii) the date the Member first becomes eligible to
receive his benefits under the Retirement Income Plan and in no event shall the
Member elect to have his supplemental benefits commence or be paid later than
the Member’s attainment of age 65 or, if later, his actual retirement from the
Company.     In no event shall the Member elect to have his supplemental
benefits commence to be paid later than April 1 of the calendar year following
the later of (x) the calendar year in which the Member attains age 70  1⁄2, or
(y) the calendar year in which the Member terminates employment.   (c)   In the
event the Member fails to affirmatively elect the form and timing of payment of
his supplemental benefits hereunder, the Member shall be deemed to have elected
to have his supplemental benefits paid in the form of a life annuity and at the
later of the Member’s attainment of age 55 or termination of employment.   (d)  
Notwithstanding any other provision of the Plan to the contrary, in the event
the Member elects to receive a period certain annuity or joint and survivor
annuity and either the beneficiary designated by the Member dies prior to the
date the Member commences receiving his supplemental benefits or the Member
designates his spouse as his beneficiary and the Member is not legally married
to such spouse immediately preceding the date the Member commences receiving his
supplemental benefits, the Member’s election to receive such period certain
annuity or joint and survivor annuity shall automatically be converted to an
election to receive a single life annuity.

 

6



--------------------------------------------------------------------------------

3.03.

  Notwithstanding the provisions of Section 3.02, a Member who has not commenced
receiving payment of his supplemental benefits may request in writing to the
Committee to amend the commencement date of his supplemental benefits elected by
the Member under Section 3.02, in accordance with the following rules:   (a)   A
Member who has not commenced receiving payment of his supplemental benefits may
request to amend the timing and/or form of payment of the supplemental benefits
(subject to the limitations of Section 3.02(a)) provided: (i) the commencement
date in the absence of such distribution election amendment is not within twelve
(12) months of the date of the amendment; (ii) his amended commencement date is
at least five (5) years after the date of the distribution election amendment;
(iii) such election amendment will not take effect until twelve (12) months
after the date it is received by the Committee; and (iv) his amended
commencement date is otherwise in conformance with the provisions of
Section 3.02(b).

3.04.

  Notwithstanding the provisions of Section 3.01 and Section 3.02, supplemental
benefits shall be payable under this Plan to or on account of a Member described
in Section 2.02(d) who: (i) is involuntarily terminated after completing one
year of service but prior to becoming vested in the Retirement Income Plan, and
(ii) receives severance pay benefits under the [Severance Pay Plan for Salaried
Employees of Armstrong Flooring, Inc.] or any individual severance agreement.
The Member’s supplemental benefits will be calculated using the guaranteed
pension schedule for Salaried Employees of Armstrong Flooring, Inc. under the
Retirement Income Plan multiplied by the total years of service credited for
employment prior to his Company employment, as determined in Section 2.02(d) and
his years of Company employment and shall be payable in the form of a single
life annuity commencing as of the later of the Member’s attainment of age 62 or
the Member’s termination date.

3.05.

  In the event the dollar amount of the maximum benefit under the Retirement
Income Plan pursuant to Section 415 of the Internal Revenue Code increases
because of adjustments in the cost of living, the supplemental benefits of any
Member payable under the Plan, whether or not in pay status, shall be
recalculated to take into account the higher maximum benefit payable from the
Retirement Income Plan. If payments have already commenced under the Retirement
Income Plan and this Plan, benefit amounts under both plans shall be adjusted to
reflect the higher maximum benefit, by increasing the amount paid under the
Retirement Income Plan and decreasing the amount paid under this Plan, as soon
as administratively possible after such a change. Notwithstanding the above, if
the Retirement Income Plan is terminated, no adjustments shall be made to
benefits payable under this Plan with respect to changes in the maximum benefit
after the date of such termination.

 

7



--------------------------------------------------------------------------------

3.06.

  In the event a Member dies after becoming vested under the Retirement Income
Plan but prior to the date his supplemental benefits under this Plan are
scheduled to commence or be paid, a spouse’s benefit shall be payable to the
Member’s surviving spouse. The spouse’s benefit shall be paid to the Member’s
surviving spouse in a life annuity, beginning as of the first day of the month
immediately following the date of the Member’s death or, if later, the date the
Member would have attained age 55 if he had lived, under which each payment
shall equal one-half (1/2) of the amount that would have been payable to the
Member under Section 3.01 if the Member had elected a single life annuity under
Section 3.02 with payments commencing as of the same date as the spouse’s
benefit.

3.07.

  Notwithstanding any provision of this Plan to the contrary, if the Member is
considered a Specified Employee at termination of employment under such
procedures as established by the Company in accordance with Section 409A of the
Internal Revenue Code, benefit distributions that are made by reason of
termination of employment may not commence earlier than six (6) months after the
date of such termination of employment. Therefore, in the event this
Section 3.07 is applicable to a Member, any distribution that would otherwise be
paid to the Member within the first six months following the termination of
employment shall be accumulated and paid to the Participant in a lump sum
(payable with interest determined based upon the short-term applicable federal
rate (AFR) for purposes of Section 1274(d) of the Internal Revenue Code for the
November preceding the calendar year of the termination of employment) on the
first day of the seventh month following the termination of employment. All
subsequent distributions shall be paid in the manner specified.

3.08.

  Notwithstanding any other provision of the Plan to the contrary, a Member may
request at any time to receive a lump sum distribution of a portion of his
supplemental benefit due to an “Unforeseeable Emergency” as follows:   (a)  
“Unforeseeable Emergency” shall mean any severe financial hardship to the Member
resulting from an illness or accident of the Member or his spouse or dependent
(as defined in Section 152 of the Internal Revenue Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B) thereof), loss of the Member’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Member.   (b)   Any
distribution pursuant to this provision is limited to the amount necessary to
meet the emergency, and any amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from such
distribution.

 

8



--------------------------------------------------------------------------------

  (c)   The circumstances that will constitute an Unforeseeable Emergency will
depend upon the facts of each case, but, in any case, payment may not be made to
the extent that such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise or (ii) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship.   (d)   If the Committee determines that
a Participant has demonstrated an Unforeseeable Emergency, the determination to
make a distribution pursuant to this Section 3.08 remains in the sole discretion
of the Committee.   (e)   Any distribution due to an Unforeseeable Emergency
shall be made by determining the Actuarial Equivalent Present Value of the
Member’s supplemental benefits and a lump sum distribution shall not be in
excess of such Actuarial Equivalent Present Value. In the event the distribution
is less than the Actuarial Equivalent Present Value, the Actuarial Equivalent
Present value of the Member’s supplemental benefits shall then be reduced in
accordance with Section 3.01(d). Article 4. Administration

4.01.

  The administration of the Plan and the responsibility for carrying out its
provisions are vested in a Retirement Committee which shall be composed of the
members of the Retirement Committee provided for under Article IX of the
Retirement Income Plan. The provisions of Article IX of the Retirement Income
Plan concerning powers of the Committee shall apply under this Plan. The
Retirement Committee shall have the full and exclusive discretion and authority
to interpret the Plan and to determine all benefits and to resolve all questions
arising from the administration, interpretation, and application of Plan
provisions, either by general rules or by particular decisions, including
determinations as to whether a claimant is eligible for benefits, the amount,
form and timing of benefits, and any other matter (including any question of
fact) raised by a claimant or identified by the Retirement Committee. All
decisions of the Committee shall be conclusive and binding upon all affected
persons. The expenses of the Committee shall be paid directly by the Company.
Article 5. General Provisions

5.01.

  The establishment of the Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Company to discharge any employee and to treat him
without regard to the effect which such treatment might have upon him as a
Member of the Plan. No legal or beneficial interest in any of the Company’s
assets is intended to be conferred by the terms of the Plan.

 

9



--------------------------------------------------------------------------------

5.02.

  In the event that the Committee shall find that a Member or other person
entitled to benefits hereunder is unable to care for his affairs because of
illness or accident, the Committee may direct that any benefit payment due him,
unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his spouse, a child, a parent or other blood
relative, or to a person with whom he resides, and any such payment so made
shall be a complete discharge of the liabilities of the Company and the Plan
therefor.

5.03.

  The Company shall have the right to deduct from each payment to be made under
the Plan any required withholding taxes.

5.04.

  Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, any attempt so to do shall be void, nor shall any such
benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Member. In the event that the Committee
shall find that any Member or other person entitled to benefits hereunder has
become bankrupt or has made any such attempt with respect to any such benefit,
such benefit shall cease and terminate, and in that event the Board shall hold
or apply the same to or for the benefit of such Member or other person entitled
to benefits.

5.05.

  (a)   In the event that a Member (i) is discharged for willful, deliberate, or
gross misconduct as determined by the Board of Directors or a duly constituted
committee thereof; or (ii) if following the Member’s termination of employment
with the Company and, within a period of three years thereafter, the Member
engages in any business or enters into any employment which the Board of
Directors or a duly constituted committee thereof determines to be either
directly or indirectly competitive with the business of the Company or
substantially injurious to the Company’s financial interest (the occurrence of
an event described in (i) or (ii) shall be referred to as “Injurious Conduct”),
all benefits which would otherwise be payable to him under the Plan shall be
forfeited. Further, the Board of Directors or a duly constituted committee
thereof, in its discretion, may require the Member who has engaged in Injurious
Conduct to return any amounts previously received by the Member, provided the
right to require repayment under this subsection (a) must be exercised within
ninety (90) days after the Board (or committee, as the case may be) first learns
of the Injurious Conduct, but in no event later than twenty-four (24) months
after the Member’s termination of employment with the Company. A Member may
request the Board of Directors or a duly constituted committee thereof, in
writing, to determine whether any proposed business or employment activity would
constitute Injurious Conduct. Such a request shall fully describe the proposed
activity and the Board’s (or the committee’s, as the case may be) determination
shall be limited to the specific activity so described.

 

10



--------------------------------------------------------------------------------

  (b)   Notwithstanding the foregoing, benefits shall not cease or be forfeited
or be required to be repaid merely because the Member (1) owns publicly traded
shares of stock of a corporation which competes with the Company, or (2)(a) acts
as a consultant for, (b) has an investment in, or (c) is a Board member of a
business where after the Member notifies the Company in writing in advance of
his potential involvement under (2)(a), (b) or (c), the Company’s Board of
Directors or a duly constituted committee thereof determines that the Member
will not be in violation of the Company’s Conflicts of Interest policy, or (3)
becomes associated with a business which competes with the Company within two
years following a “Change in Control” and is eligible for benefits under any
individual severance agreement.

5.06.

  The Plan shall be constructed, regulated and administered under the laws of
the Commonwealth of Pennsylvania.

5.07.

  The masculine pronoun shall mean the feminine wherever appropriate.

5.08.

  The Board of Directors may, through written resolutions adopted by the Board
of Directors, amend or discontinue the Retirement Benefit Equity Plan at any
time; provided, however, that if the Plan is amended to discontinue or reduce
the amount of supplemental benefit payments (except as may be required pursuant
to any plan arising from insolvency or bankruptcy proceedings) (a) any Member
who is being paid his supplemental benefits immediately prior to the effective
date of the amendment shall continue to be paid his supplemental benefits in the
amount and manner (as provided under Article 3 hereof) as they were being paid
at the time of such amendment, and (b) any Member who is not being paid his
supplemental benefits immediately prior to the effective date of the amendment
shall be entitled to receive (i) the supplemental benefits accrued by such
Member as of the effective date of the amendment, with such supplemental
benefits being paid at the time elected by the Member under Section 3.02, and
(ii) any legal fees and related expenses incurred by the Member in receiving
such supplemental benefits (as permitted under Section 5.09(e)) and interest
under Section 5.09(f) (to the extent applicable). Notwithstanding the preceding
sentence, any written employment agreement between the Executive Committee and
any Member described in clause (b) of the preceding sentence shall govern to the
extent such agreement either amends or discontinues the Member’s supplemental
benefits under the Plan, and Section 5.05 shall govern to the extent any Member
engages in Injurious Conduct as defined under that section.   Notwithstanding
the foregoing, this Section 5.08 shall not prohibit a spin-off or transfer of
liabilities from this Plan to another plan provided the new plan provides the
affected Participant with the same benefits after the spin-off or transfer as
the affected Participant had under this Plan prior to the spin-off or transfer.

 

11



--------------------------------------------------------------------------------

5.09.

  (a)   Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee which shall respond in writing as soon as
practicable.   (b)   If the claim or request is denied, the written notice of
denial shall state:     (i)   The reasons for denial, with specific reference to
the Plan provisions on which the denial is based.     (ii)   A description of
any additional material or information required and an explanation of why it is
necessary.     (iii)   An explanation of the Plan’s claim review procedure.  
(c)   Any person whose claim or request is denied or who has not received a
response within thirty (30) days may request review by notice given in writing
to the Committee. The claim or request shall be reviewed by the Committee who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.   (d)   The decision on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.   (e)   In the event a
Member’s claim for supplemental benefits under this Plan is denied and the
Member successfully appeals the denial of such claim under the foregoing
procedures, the Company shall pay or reimburse the legal fees and expenses
directly incurred by the Member in connection with his appeal subject to a
maximum payment or reimbursement of one-third of the Actuarial Equivalent
Present Value of the supplemental benefits to which the Member is entitled. For
purposes of the preceding sentence, actuarial equivalence shall be determined
using the actuarial assumptions and factors reasonably utilized under the
Retirement Income Plan as of the date of determination. Any such legal fees and
expenses shall be paid by the Company to, or on behalf of, the Member no later
than thirty (30) days following the Member’s written request for the payment of
such legal fees and expenses, provided the Member supplies the Committee with
evidence of the fees and expenses incurred by the Member that the Committee, in
its sole discretion, determines is sufficient.   (f)   Further, in the event a
Member’s claim for supplemental benefits under this Plan is denied and the
Member successfully appeals the denial of such

 

12



--------------------------------------------------------------------------------

    claim under the foregoing procedures, the Company shall pay to the Member
interest on the portion of the Member’s supplemental benefits that were not
otherwise paid when due because of the initial denial of the claim. For purposes
of the preceding sentence, interest shall accrue at an annual rate equal to the
prime rate as quoted in the Wall Street Journal as of the date the supplemental
benefits would otherwise have been paid if the claim had not initially been
denied, plus five percent (5%), and shall be adjusted as necessary to reflect
any partial payment or payments of the amounts owed to the Member.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized representative as of this 1st day of April 2016.

 

ARMSTRONG FLOORING, INC. By:   /s/ Christopher S. Parisi Title:   SVP, General
Counsel and Secretary

 

13